Citation Nr: 9904369	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-33 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
lumbosacral strain.

2.  Entitlement to a separate 10 percent rating for multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324 (1998).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty between November 1973 and 
November 1976. 

The Board of Veterans' Appeals (Board) notes that the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in June 1994, and the veteran 
appealed.  

This case was previously remanded by the Board in April 1997 
in order to obtain additional clarifying data.  That 
development having been completed to the extent possible, the 
case was returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The record shows that the veteran failed to report for VA 
orthopedic examinations with regard to his present claims 
without good cause shown.

2.  Service-connection has been granted for lumbosacral 
strain and residuals of dislocation of the 11th and 12th ribs, 
each evaluated as noncompensable.

3.  The record lacks evidence that service-connected 
disabilities are of such character as to interfere with 
normal employability.




4.  The veteran's nonservice-connected disabilities consist 
of a leg disability, cervical spine disability with upper 
extremity symptomatology, structural scoliosis, 
gastritis/ulcers, paranoid schizophrenia and seizures, each 
evaluated as noncompensable; and hypertension and residuals 
of a gunshot wound of the left clavicle, each evaluated as 10 
percent disabling.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

6. The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.

7.  The appellant is currently employed as a chef at a hotel.


CONCLUSIONS OF LAW

1.  The regulatory criteria for an increased (compensable) 
evaluation for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.655, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (1998).

2.  The criteria for the assignment of a separate increased 
(compensable) evaluation of 10 percent for multiple 
noncompensable service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5207;  38 C.F.R. §§ 3.324, 3.655 
(1998).

3.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§, 
1502, 1521, 5107 (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.102, 3.321(b)(2), 3.340, 3.342, 3.655, 4.15, 4.16, 4.17 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A historical review of the record shows that in a rating 
decision of June 1978, the RO granted service-connection for 
low back strain evaluated as noncompensable under Diagnostic 
Code 5295 and for residuals of dislocation of the 11th and 
12th ribs evaluated as noncompensable by analogy under 
Diagnostic Code 5297 based upon findings in the veteran's 
service medical records as well as on an initial postservice 
VA examination in December 1977.  

On a report of an initial postservice VA orthopedic 
examination in December 1977, the veteran noted sustaining 
direct trauma to the back in service while playing 
basketball.  He complained of back and right thigh and leg 
symptoms.  It was noted that X-rays apparently revealed 
spondylolysis.  He essentially noted that since the back 
injury he had mild chronic low back pain and right leg pain 
with acute episodes of mid-low back pain every two months.  
He took Tylenol for pain.  He noted being unemployed 
secondary to pain exacerbations while working as a custodian.  

On objective examination the veteran's back was without 
tenderness or scoliosis. 
He failed flexion to the floor by one foot secondary to 
stiffness, not pain.  Neurological examination was totally 
within normal limits.  Straight leg raising revealed mild low 
back pain at 80 degrees.  It was noted that an X-ray was 
reported as negative except for L5 spondylolysis.  Assessment 
was chronic back sprain with spondylolisthesis.  The 
veteran's history was noted to be consistent with chronic 
back strain probably related to trauma noted above.  The 
spondylolysis was considered to be an incidental finding.  
Physical rehabilitative program was recommended.  The actual 
X-ray report of the lumbosacral spine at that time noted that 
no abnormalities were seen.  Also noted was history of chest 
pain, not found on this examination.  A chest X-ray was 
nonrevealing for any pertinent rib abnormality. 

On a report of a VA general medical examination in December 
1977, the veteran stated he was right handed.  Objective 
evaluation of the musculoskeletal system revealed no findings 
of gunshot wounds.  A small circular scar measuring 2 
centimeters in diameter on the right posterior thigh was 
noted as healed with no other residuals of a spider bite.  
Neurological evaluation was satisfactory with reflexes noted 
as physiologic.  

On a report of a VA psychiatric examination in December 1977 
it was noted as history that in July 1977 the veteran had 
slipped, fallen, and bumped his head.  He was probably 
knocked unconscious, definitely dazed.  His behavior was 
erratic and bizarre immediately thereafter.  He was 
hospitalized for eight days.  He was treated with medication 
and improved.  He continued with follow-up treatment when he 
had headache or excessive worry.  On mental status 
examination he was casually dressed.  Speech was vague.  He 
was not assertive. His associations showed no loose thinking.  
Mood appeared depressed.  

The veteran described recurring episodes of depression in 
which he felt that life was not worth living.  This was often 
in association with inability to sleep, decreased energy, 
decreased appetite and slowed endogenous depression.  He 
described no history of manic episodes.  Intellectual 
functioning was considered below normal.  Judgment appeared 
slightly impaired.  Diagnosis reflected that the veteran may 
have schizoaffective reaction with periods of recurrent 
depression.  He seemed to have responded well to medication.  
The veteran did not describe himself as psychiatrically 
disabled; however it was noted that he had periods in which 
he became angry and had violent outbursts or feelings of 
severe depression.

VA outpatient records dating between July and December 1980 
reflected treatment for gastrointestinal distress including 
vomiting, general weakness and weight loss associated with 
viral gastritis.  An abdominal series was normal. 

In July and August 1982 the veteran was treated for residuals 
of a gunshot wound of the left clavicle.  X-rays revealed a 
comminuted fracture of the left clavicle.  


Metallic foreign bodies were seen overlying the fracture 
site.  No paresthesias were noted.  Range of motion of the 
left shoulder at that time was reported as to 90 degrees.  He 
complained of pain in the left shoulder area.  No swelling or 
erythema was noted.  Motor testing was normal.  

A VA outpatient treatment record in March 1984 revealed 
treatment for a 5 year history of low back pain due to a 
sprain of the spine.  

A private hospital record in August 1987 referred to 
treatment for anxiety reaction and for muscle spasm of the 
face, neck and left arm.  The veteran was given Valium.

In August 1987 the veteran filed a VA Form 526 for pension 
purposes.  He noted that his disabilities consisted of a back 
disability, ulcers, psychiatric disability, seizures and 
residuals of a gunshot wound of the left clavicle.  He noted 
having graduated from high school.  Occupational experience 
was reported as previous employment as a porter at a race 
track.  

Private treatment records show that in September 1987 the 
veteran complained of headaches.  In October 1987 his 
complaints of stomach pain were associated with gastritis 
with possible duodenal ulcer.  He was given Tagamet.  

In a VA Form 526, statement of income and net worth received 
in December 1987, the veteran noted last working as a janitor 
in 1987.

Private medical evidence in 1991 reflected labile systolic 
hypertension, peptic ulcer disease controlled, reactive 
airways disease limited to the small airways, physiologic 
chest pain, irritable bowel syndrome, improved, and tension 
headaches, controlled, and rule out asymptomatic 
genitourinary infection.  Also noted was no evidence of 
coronary artery disease.

A report of a VA X-ray of the cervical spine in October 1992 
revealed mild dextroscoliosis.  The disc spaces were 
preserved.  There were no osseous productive or destructive 
changes.  A chest X-ray revealed metallic fragments 
projecting over the left clavicle consistent with a previous 
gunshot wound.  There was deformity of the left clavicle 
likely the result of trauma. 

A VA hospital summary in November 1992 showed treatment for 
acute exacerbation of chronic schizophrenia.  At the time of 
admission the veteran was not under psychiatric care.  He was 
single and living in an apartment.  A decompensated level of 
functioning during the last year was noted.  He stated he had 
been on Tagamet, Valium and Prozac without major resolution 
of symptoms.  On evaluation, he was paranoid looking with an 
overcoat, pajamas, dark sunglasses and spoke of hearing 
voices of God, spirits following him and expressed positive 
suicidal ideation with a plan to jump off a roof but 
contracted for safety.  He was started on medication and 
referred to Orthopedics for his left shoulder problems 
secondary to a bullet wound, predominant.  He also claimed 
having headaches, back and leg pain, stomach problems and 
urinary incontinence.  At hospital discharge he was given 
medications including Valium for anxiety.

In a statement dated in March 1993 a private physician noted 
following the veteran for chronic low back pain.

On a report of a VA psychiatric evaluation in August 1993 it 
was noted that the veteran last worked as a pipe inspector 
for a gas company in 1992.  He was let go for back pain.  He 
was currently unemployed and lived with a friend on general 
relief.  On mental status examination the veteran was well 
groomed, neat and aggressive.  He was cooperative and 
oriented to time, place and person.  Recent and remote memory 
was intact.  He was above average.  Affect was appropriate.  
He was coherent, logical and goal oriented.  He was on 
medication with favorable results for auditory 
hallucinations, thought insertion, withdrawal and ideas of 
reference.  On medication he became more cooperative.  He was 
considered competent.  Diagnoses were chronic paranoid 
schizophrenia, low back syndrome and peptic ulcer disease.  

A favorable decision from the Social Security Administration 
in October 1993 essentially found that the veteran's severe 
paranoid schizophrenia and personality disorder precluded him 
from working.  He was noted to have last worked in 1991.

The record shows that the veteran failed to report for 
special psychiatric and orthopedic examinations in March 1994 
in connection with his current claims without good cause.  

On a report of a VA general medical examination in March 1994 
the veteran complained of low back and rib pain and 
psychiatric problems.  He noted being unemployed since 1993.  
He measured 6 feet, two inches tall.  He weighed 190 pounds 
with the maximum weight of 201 pounds within the past year.  
He was well developed and well nourished.  Gait was steady 
with a cane.  On objective examination a 2.5 centimeter (cm) 
linear scar was on the left wrist.  There was a 1.0 cm linear 
scar of the left thumb.  There was a 2.5 cm scar on the 
medial aspect of the right knee and a 2.5 cm surgical scar on 
the medial aspect of the left knee.  

There was also a lateral curvature of the spine with a 
thoracic convexity to the right.  Leg lengths were measured 
as 41 and 1/2 on the right and 41 on the left.  There was no 
swelling, atrophy or tenderness noted.  Fixed deformity of 
the spine and left shoulder was noted.  It was indicated that 
range of motion studies were on a separate document; however, 
such document is not of record.  Chest expansion was 
asymmetrical on the right side.  Breath sounds were coarse.  
He noted being able to walk for several blocks and climbing 
three flights of stairs.  The heart had regular rate and 
rhythm without murmurs.  Blood pressure readings were as 
follows; 150/90, 140/90 and 158/90.  He noted being unable to 
do exercise testing due to his back.  

The abdomen was without obvious masses.  There were 
normoactive bowel sounds in all four quadrants.  There was no 
tenderness or organomegaly, abdominal bruits or masses noted.  
He noted having good control of his bowel movements.  There 
was no evidence of hernia.  He denied urgency, dysuria or 
hematuria.  

The veteran admitted to frequency secondary to medication.  
He noted being shot ten years earlier in the left clavicle.  
There was a 1.0 cm scar on the left clavicle.  He noted being 
in a serious car accident and sustained head trauma.  There 
were three linear scars measuring 2.0, 3.0 and 5.0 cms.  
Diagnosis was back pain and rib pain secondary to structural 
scoliosis with moderate decreased range of motion.

In December 1995 and September 1996, the veteran attended 
hearings before a hearing officer at the RO.  His testimony 
included an elaboration of his back symptomatology.  

A VA X-ray report of the lumbosacral spine in November 1997 
was unremarkable.  The vertebral bodies were anatomically 
aligned and the disc spaces were preserved.  An X-ray of the 
dorsal spine revealed no abnormality.  No abnormality of the 
ribs was noted.  A chest X-ray revealed a large bullet 
fragment overlying a healed fracture of the left clavicle.  
The lung parenchyma and pleural spaces were clear 
bilaterally.  The heart and pulmonary vasculature were 
normal.  Incidentally noted were spondylotic changes and 
neural encroachment at the C5-6 and C6-7 level.

On a report of a VA general medical examination in February 
1998 the veteran noted that he presently worked as a chef for 
a hotel.  His weight was stable at 214 pounds.  Nutrition was 
good.  He complained of low back pain which occurred at times 
and was extremely severe.  No pertinent finding regarding the 
low back were noted on objective examination.  The examiner 
indicated that an evaluation of the musculoskeletal system 
was to be conducted by a special orthopedic examination but 
the veteran did not appear for the examination.  He also 
failed to report for a psychiatric evaluation.  He did not 
have an upper gastrointestinal series that was ordered for 
him so stomach ulcers were noted only by history.  

A cardiovascular evaluation revealed normal sinus rhythm.  
Blood pressure was 168/102 and 170/100.  On evaluation of the 
abdomen there was tenderness in the epigastric region.  There 
was no rebound tenderness, splitting, guarding or rigidity 
present.  Bowel sounds were active.  Genital/rectal 
evaluation was nonrevealing.  

The chest was bilaterally symmetrical.  Pulmonary function 
test revealed that there was no obstructive lung defect 
indicated by the FEV1/FVC ratio.  Diffusion capacity was 
normal.  Neurological evaluation revealed no abnormalities.  

A supplemental statement of the case (SSOC) furnished to the 
veteran in July 1998 noted that he failed to report for VA 
examination without good cause.

On a VA Form 119, Report of Contact, dated in November 1998, 
it was noted that the veteran called to say that he received 
the SSOC and had nothing else to add.  


I.  Entitlement to an increased 
(compensable) evaluation for lumbosacral 
strain, or in the alternative, a separate 
compensable evaluation of 10 percent for 
multiple noncompensable disabilities 
under the provisions of 38 C.F.R. 
§ 3.324.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition are to protect the claimant against adverse 
decisions based on a single incomplete or inaccurate report 
and to enable VA to make a precise evaluation of the level of 
the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertion and issues raised in the record and to explain the 
reasons and bases for its conclusions.  However, it is 
important to note when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Under the provisions of DC 5292 (limitation of motion of the 
lumbar spine), a 10 percent evaluation is warranted for 
slight limitation of motion.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Under the provisions of DC 5295 (lumbosacral strain), a 10 
percent evaluation is warranted for characteristic pain on 
motion; a noncompensable evaluation is warranted where there 
are only slight subjective symptoms.

Removal of one rib or resection of two or more ribs without 
regeneration is assigned a 10 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5297 (1998).

The provisions of 38 C.F.R. § 3.324 state that where a 
veteran suffers from two or more separate permanent service-
connected disabilities, all of which are rated at zero 
percent, VA may apply a 10 percent combined rating for these 
disabilities if they are of such character as to clearly 
interfere with normal employability.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. In rating disability of the joints, 
consideration must be given to limitation of motion, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, and swelling, deformity, or atrophy from 
disuse.  38 C.F.R. § 4.45.  Under the DeLuca precedent, these 
factors must be considered along with the objective 
limitation of motion of the joints being evaluated.

The provisions of 38 C.F.R. § 3.655 provide that where 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this  
section.  Examples of good cause include, but are not  
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. §  
3.655(a).  When a claimant fails to report for an  
examination scheduled in conjunction with an original 
compensation claim the claim will be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit previously denied or a claim for increase the 
claim shall be denied.  
38 C.F.R. § 3.655(b).




Analysis

The Board notes that the veteran's claims for entitlement to 
an increased (compensable) evaluation for service-connected 
lumbosacral strain or alternatively entitlement to a 
compensable evaluation based upon the provisions of 38 C.F.R. 
§ 3.324 are "well grounded" within the meaning of the statute 
and judicial construction.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board notes that the veteran's claim is well-grounded 
based upon his assertions that his disorder has increased in 
severity.  Procelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the record shows that the Board remanded this case in April 
1997 in order to obtain additional clarifying data.  There is 
no indication that there are additional outstanding records 
which VA has not attempted to obtain.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board notes that when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Although aware of VA's duty, under appropriate  
circumstances, to provide the veteran with an examination to 
assess the current level of disability, the Board must also 
stress, as noted by the Court, that the duty to assist is not 
a one-way street, and the veteran must also participate in 
the development of evidence associated  with his claim.  38 
C.F.R. § 3.655 (1998); Olson v. Derwinski, 3 Vet. App. 480 
(1992), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  


The Board must conclude, based upon review of the 
circumstances and events surrounding the development of the 
veteran's claim for an increased (compensable) evaluation for 
lumbosacral strain or alternatively an increased 
(compensable) evaluation of 10 percent based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, that VA has adequately attempted to fulfill its duty 
to assist the veteran in this case.  A current VA medical 
examination was necessary to determine whether the benefits 
sought by the veteran were warranted.  

In this respect, the Board points out that the veteran 
offered no reason or explanation as to why he failed to 
report for the orthopedic examination.  Therefore, the 
current service-connected conditions could not be assessed.  
The record lacks any evidence that the veteran was prevented 
from attending the VA examinations by illness, disability, 
hospitalization or death of an immediate family member.  
Neither the veteran nor his representative contend otherwise. 

The dispositive consideration in this case is the veteran's 
failure to report for a VA orthopedic examination.  The Board 
concludes that the record does not show that the veteran had 
good cause not to report to the examination.  This is a  
regulatory requirement where the issues involve an increase 
in a disability rating.  38 C.F.R. 
§ 3.655(a) (1998).  Under such circumstances, the regulation 
also requires that the increase be denied.  38 C.F.R. § 
3.655(b) (1998).  Moreover, the Board may not overlook the 
fact that the veteran is currently employed.  Clearly, the 
record lacks evidence that his service-connected disabilities 
are of such character as to interfere with normal 
employability.  

Additionally, the record does not show that the service-
connected lumbosacral strain has rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding assignment of an 
increased (compensable) evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

Accordingly, entitlement to an increased (compensable) 
evaluation for lumbosacral strain or to a separate 
compensable evaluation of 10 percent for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.  


II.  Entitlement to a permanent and 
total disability rating for pension 
purposes under 38 C.F.R. 
§ 3.321(b)(2).


Criteria

The law authorizes the payment of pension to a veteran of a 
war who has requisite service and who is permanently and 
totally disabled from disability not the result of his own 
willful misconduct. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.342, 
4.17. Permanent and total disability will be taken to exist 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.340(b).

For the purpose of pension, the permanence of the percentage 
requirements of 
38 C.F.R. § 4.16 is a requisite.  38 C.F.R. § 4.17.  Total 
disability ratings may be assigned where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of disabilities, 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16.  Prior employment or 
unemployment status is immaterial if, in the judgment of the 
rating board, the veteran's disabilities render him or her 
unemployable. 38 C.F.R. § 4.17.

The Court has provided an analytical framework for 
application in pension cases. See Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned on the basis of the 
Diagnostic Code in 38 C.F.R. Part 4; that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability" tests, a determination must 
then be made whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.

The "average person" standard is implemented by VA 
regulations, including 38 C.F.R. § 3.340(a) and 38 C.F.R. § 
4.15, which mandate that the total rating is based primarily 
upon the average impairment in earning capacity, i.e., the 
economic or industrial handicap which must be overcome. In 
addition,  38 U.S.C.A. § 1502(a)(2) provides that permanent 
and total disability may exist in any disorder determined by 
the Secretary to be of such a nature and extent as to justify 
that persons suffering therefrom are permanently and totally 
disabled.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15, which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combinations of disabilities.  In addition, under 38 C.F.R. § 
4.17(b), where the veteran fails to meet the percentage 
requirements, but meets the basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) provides that 
where the veteran does not meet the percentage requirements 
of the Rating Schedule, but is unemployable by reason of his 
age, occupational background, or other related factors, a 
permanent and total disability rating on an extraschedular 
basis is warranted.





Analysis

The Board notes that the veteran's claim for entitlement to a 
permanent and total disability rating for pension purposes 
under 38 C.F.R. § 3.321(b)(2) is "well grounded" within the 
meaning of the statute and judicial construction.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the record shows that the Board remanded this case in April 
1997 in order to obtain additional clarifying data.  There is 
no indication that there are additional outstanding records 
which VA has not attempted to obtain.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

Importantly, the record shows the veteran's aggregate 
disabilities, both service-connected and nonservice 
connected, consist of lumbosacral strain, residuals of 
dislocation of the 11th and 12th ribs, a leg disability, 
cervical spine disability with upper extremity 
symptomatology, structural scoliosis, gastritis/ulcers, 
paranoid schizophrenia and seizures, each evaluated as 
noncompensable; and hypertension and residuals of a gunshot 
wound of the left clavicle, each evaluated as 10 percent 
disabling.

Significantly, the Board recognizes the record shows that in 
addition to failing to report for pertinent scheduled 
orthopedic examinations with respect to his current claims, 
the veteran also failed to report for pertinent VA 
psychiatric examinations as well as for an upper 
gastrointestinal series without good cause shown.  These 
examinations were all scheduled in order to assess the 
current level of the veteran's pertinent orthopedic, 
psychiatric and gastrointestinal disabilities as opposed to 
an assessment based upon historical findings as noted in the 
record.  

Since the veteran failed to cooperate in reporting for such 
examinations without good cause, the Board notes that the 
noncompensable evaluations presently in effect for 
lumbosacral strain, residuals of dislocation of the 11th and 
12th ribs, a leg disability, cervical spine disability with 
upper extremity symptomatology, structural scoliosis, 
gastritis/ulcers and paranoid schizophrenia and the 10 
percent evaluation in effect for residuals of a gunshot wound 
of the left clavicle are appropriate and not subject for 
review for increased evaluations for pension benefits 
purposes.  38 C.F.R. § 3.655.  Importantly, the Board notes 
that the adequacy of the noncompensable evaluation in effect 
for seizure disability and the 10 percent evaluation assigned 
for essential hypertension may be reviewed for pension 
purposes as the veteran did report for VA general medical 
examinations in March 1994 and February 1998, at which time 
cardiovascular and neurologic evaluations were conducted.

Also, the Board may not overlook the fact that while the 
historical record indicates the possible presence of a 
pulmonary disability, psychophysiologic chest wall pain, 
tension headaches, asymptomatic and irritable bowel syndrome 
that were not officially rated by the RO, it must be pointed 
out that the current clinical findings including a report of 
a VA general medical examination in February 1998 failed to 
confirm the presence of such additional disabilities formal 
adjudicatory consideration.  

Hypertension

A comprehensive review of the record shows that on a report 
of a VA general medical examination in March 1994 the 
veteran's blood pressure readings were as follows; 150/90, 
140/90 and 158/90.  In February 1998, a cardiovascular 
evaluation revealed normal sinus rhythm.  Blood pressure was 
168/102 and 170/100.  

During the course of the veteran's appeal, the rating 
criteria for evaluating cardiovascular disease was amended 
effective January 12, 1998.  



When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
more favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In Rhodan v. West, 
12 Vet. App. 55 (1998), the Court held that the Board may not 
apply the new rating criteria prior to the effective date of 
the liberalizing legislation.  

The Board notes that hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure predominantly 
130 or more and severe symptoms warrants a 60 percent 
disability rating.  Diastolic pressure predominantly 120 or 
more and 
moderately severe symptoms warrants a 40 percent disability 
rating.  A 20 percent disability rating requires diastolic 
pressure predominantly 110 or more with definite symptoms.  A 
10 percent disability rating requires diastolic pressure 
predominantly 100 or more. 38 C.F.R. Part 4, Code 7101, as in 
effect prior to January 12, 1998. 

A 60 percent evaluation is assignable for hypertension when 
the diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is assignable for hypertension when the 
diastolic pressure is predominantly 120 or more.  A 20 
percent evaluation is assignable for hypertension when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure is 200 or more.  A 10 percent evaluation is 
assignable when the diastolic pressure is predominantly 100 
or more; the systolic pressure is predominantly 160 or more; 
or the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control (effective January 12, 
1998).

Clearly, the record fails to demonstrate clinical findings of 
an essential hypertension process meeting or more nearly 
approximating the criteria for a higher rating under either 
the old or new schedular criteria.  Accordingly, the current 
noncompensable evaluation accurately contemplates the current 
degree of disablement associated with hypertension.  


Seizures

With respect to seizures, the Board recognizes that under DC 
8910, a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent evaluation is warranted for at least one major 
seizure in the last two years; or at least two minor seizures 
in the last six months.  At least one major seizure in the 
last six months or two in the last year; or averaging at 
least five to eight minor seizures weekly warrants a 40 
percent evaluation.  A 60 percent evaluation is warranted for 
an average of at least one major seizure in four months over 
the past year; or nine to ten minor seizures per week.

A comprehensive review of the record, including reports of VA 
general medical examinations in March 1994 and February 1998, 
clearly fail to establish even as little as a confirmed 
diagnosis of epilepsy with history of seizures warranting an 
increased (compensable) evaluation of 10 percent.  Overall, 
the evidence shows that the current noncompensable evaluation 
for the veteran's seizure disability accurately contemplates 
the level of current disability. 

Again, the record shows that the veteran's aggregate 
disabilities, both service-connected and nonservice 
connected, consist of lumbosacral strain, residuals of 
dislocation of the 11th and 12th ribs, a leg disability, 
cervical spine disability with upper extremity 
symptomatology, structural scoliosis, gastritis/ulcers, 
paranoid schizophrenia and seizures, each evaluated as 
noncompensable; and hypertension and residuals of a gunshot 
wound of the left clavicle, each evaluated as 10 percent 
disabling.  These ratings may be combined under the 
provisions of 38 C.F.R. 
§§ 4.25 and 4.26 to determine the average wage-earning 
impairment caused by the veteran's disabilities.  The 
combined evaluation is 20 percent.  

Regardless of the total combined rating under 38 C.F.R. §§ 
4.25 and 4.26, the veteran fails to meet the requirements of 
the objective test as rooted in 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. § 4.16.  

The veteran's combined schedular rating is less than total, 
and he does not have two or more disabilities, with one 
disability at least ratable at 40 percent or more with a 
combined evaluation of 70 percent or more.  38 C.F.R. § 4.16.  
None of the clinically diagnosed disabilities, either by 
itself or in conjunction with any other disability or 
disabilities, is so severely disabling as to render the 
veteran unemployable.  Thus, the evidence of record does not 
support a conclusion that the veteran experiences disability 
which, even if permanent, would render the average person 
unable to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a).  Accordingly, a permanent and total 
disability rating based upon the objective "average person" 
standard of review is not warranted.

Since the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether 
the veteran is eligible for pension benefits based upon 
subjective criteria, including consideration of the veteran's 
age, education and occupational history, and unusual physical 
or mental defects.  38 C.F.R. §§ 3.321, 4.15 (1998).
In this regard, the Board notes that while the historical 
record shows that the veteran was awarded a favorable 
decision by the Social Security Administration in 1993, more 
recently dated evidence in February 1998 shows that the 
veteran has re-entered the work force and is presently 
employed as a hotel chef.

No medical opinion has been submitted supporting the 
veteran's claim that he is unemployable.  As discussed above, 
none of his disabilities is shown to be severely disabling. 
The aforementioned factors do not convince the Board that, 
based on 38 C.F.R. § 3.321(b)(2), the veteran is unemployable 
by reason of his disabilities, age, occupational background, 
and education.  This is consistent with the evidence showing 
that he is currently employed as a chef.  Overall, the 
clinical data of record do not suggest that the veteran's 
disabilities render him completely unable to follow 
substantially gainful employment.  

Accordingly, the evidentiary record does not support a grant 
of entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  


ORDER

Entitlement to an increased (compensable) evaluation for 
lumbosacral strain is denied.

Entitlement to a separate compensable evaluation of 10 
percent for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is 
denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

